Filing Date: 04/07/2020
Claimed Foreign Priority Dates: 08/23/2019 (KR 10-2019-0103975)
Applicants: Shin et al.
Examiner: Younes Boulghassoul 
 

DETAILED ACTION
This Office action responds to the After-Final Amendment filed on 01/20/2022.

Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The After-Final Amendment filed on 01/20/2022, responding to the Office action mailed on 11/23/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 2, 8, 12-15, and 23. Accordingly, pending in this application are claims 1, 3-7, 9-11, and 21-22.






Response to Amendment

Applicant’s amendments to the Claims have overcome the objections to Drawings previously set forth in the Final Office action mailed on 11/23/2021. Accordingly, the previous objections to Drawings are hereby withdrawn, and the Drawings filed on 04/07/2020 have been accepted and entered by the Examiner.
Applicant’s amendments to the Claims have overcome the claim rejections under 35 U.S.C. 112 and 35 U.S.C. 103 previously set forth in the same Office action. However, Applicant’s amendments have raised new issues under 35 U.S.C. 112, which have been resolved by an authorized Examiner’s Amendment to the claims, as detailed below (also, see Interview Summary). Accordingly, the instant application is in condition for Allowance.

EXAMINER’S AMENDMENT



This application has been placed in condition for allowance in view of an authorized Examiner’s Amendment, except for the formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the examiner’s amendment of claim 10 was given in a telephone interview with Ms. Lilia Lord (Reg. No. 58,420) on 1/25/2022.
The application has been amended as follows:
In the Claims:
Cancel claim 10.
In the Title:
Replace the Title with --Semiconductor Device having a Ring-Shaped Protection Spacer Enclosing a Source/Drain Contact Plug --.

Allowable Subject Matter










Claims 1, 3-7, 9, 11, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose or suggest a semiconductor device, comprising: a contact pad on the source/drain pattern and in direct contact with a lateral surface of the gate spacer, the protection spacer having a ring shape enclosing the source/drain contact plug, wherein the protection spacer is in direct contact with the lateral surface and the top of the gate spacer, and wherein a first width of the protection spacer is greater than a second width of the gate spacer, the first width of the protection spacer being a maximum width of the protection spacer measured along a first direction above the gate pattern, and the second width of the gate spacer being a maximum width of the gate spacer measured along the first direction from the sidewall of the gate pattern at a bottom of the gate spacer.
Therefore, the above limitations in the entirety of the claim are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814